IN THE SUPREME COURT OF THE STATE OF DELAWARE

DAMARIOUS TURNAGE,                     §
                                       §   No. 128, 2015
      Defendant Below,                 §
      Appellant,                       §
                                       §   Court Below—Superior Court
      v.                               §   of the State of Delaware,
                                       §   in and for Sussex County,
STATE OF DELAWARE,                     §   Cr. ID No. 1007012352
                                       §
      Plaintiff Below,                 §
      Appellee.                        §

                          Submitted: May 27, 2015
                           Decided: May 28, 2015

                                    ORDER

      This 28th day of May 2015, it appears to the Court that, on May 13, 2015, the

Chief Deputy Clerk issued a notice to show cause, by certified mail, directing the

appellant to show cause why this appeal should not be dismissed for his failure to

file an opening brief and appendix on May 1, 2015 and his failure to pay the

Supreme Court filing fee. The appellant has not responded to the notice to show

cause within the required ten-day period and therefore dismissal of this appeal is

deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules

3(b)(2) and 29(b), that this appeal is DISMISSED.

                                      BY THE COURT:

                                      /s/ Karen L. Valihura
                                             Justice